t c memo united_states tax_court gary lee colvin petitioner v commissioner of internal revenue respondent docket no filed date r disallowed a majority of p’s claimed business_expense deductions for due to a lack of substantiation and determined a deficiency r mailed the notice_of_deficiency to four separate addresses each notice was returned to r p claimed that he was a statutory_employee pursuant to sec_3121 i r c for held the notice_of_deficiency is valid as petitioner received actual notice of the deficiency without prejudicial delay and filed timely a petition held further p was not a statutory_employee for held further the majority of r’s deficiency determinations are sustained p failed to meet the substantiation requirements of sec_162 i r c and where applicable sec_274 i r c for most of the deductions or portions thereof that r disallowed gary lee colvin pro_se daniel n price for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for judicial review of a notice_of_deficiency that determined a dollar_figure deficiency for petitioner’s taxable_year after concessions by both parties the issues for decision are 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2petitioner received a form_w-2 wage and tax statement from technology integration group tig which reflected that he received wages of dollar_figure in petitioner also received a w-2 from daou systems inc daou systems which reflected that he received an dollar_figure settlement in petitioner included the dollar_figure on line of his schedule c profit or loss from business however petitioner then took deductions that exactly matched his income from tig and daou systems petitioner deducted dollar_figure and dollar_figure on part v other expenses of his schedule c respondent disallowed the deductions petitioner did not address these issues at trial or offer any evidence relating to them accordingly these deductions are deemed conceded by petitioner see rule burden_of_proof generally on taxpayer rule b party’s failure to produce evidence in support of issue of fact as to which party has burden_of_proof may be ground for determination of issue against that party respondent conceded that petitioner is entitled to the following schedule c line deductions for his taxable_year district_court appeal costs for colvin v o’conn70_f3d_530 9th cir in the amount of dollar_figure central valley reporters transcripts costs in the amount of dollar_figure and legal fees and costs for colvin v daou sys inc no 97-cv- continued whether the notice_of_deficiency is valid whether petitioner was a statutory_employee of technology integration group tig for his taxable_year whether petitioner is entitled to a deduction of dollar_figure for automobile expenses he incurred in whether petitioner is entitled to a deduction of dollar_figure for loan interest that he allegedly paid to his mother in whether petitioner is entitled to a deduction of dollar_figure for fees he allegedly paid to his mother for accounting tax preparation and representation services performed in whether petitioner is entitled to dollar_figure for cost_of_goods_sold in whether petitioner is entitled to a deduction for dollar_figure in legal fees and costs incurred in findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in round rock texas continued s d cal filed date in the amount of dollar_figure petitioner conceded that if it is ultimately determined that the tax_court has jurisdiction over the instant case then dollar_figure that petitioner claimed as attorney fees for colvin v pennant village homeowners_association no 96-cv-01654 s d cal filed date on schedule a itemized_deductions as a miscellaneous expense is a nondeductible personal_expense during petitioner was a computer hardware salesperson for tig petitioner signed a formal offer of employment on date to indicate his acceptance of employment an employment and commission agreement employment agreement between tig and petitioner was executed by petitioner on date petitioner initialed the lower right corner of every page on a space entitled employee and signed the last page of the agreement the employment agreement provides in pertinent part employment employer engages employee to serve a sec_1 an account executive and employee hereby accepts such an engagement upon the terms and conditions set forth herein term this agreement is for an initial period of one year but is terminable by either party with or without cause at any time with or without notice this agreement will continue to govern the employment relationship for additional one year terms unless a new agreement is negotiated and executed duties employee shall perform such duties as are customarily performed by an account executive and such 3petitioner in the joint stipulation objected to the admission into evidence of exhibit 26-r the unemployment agreement and related employment documents from tig on the grounds of lack of foundation hearsay fed r evid petitioner lacks personal knowledge of their creation and respondent has failed to identify the individual who allegedly created the documents respondent obtained the documents from tig pursuant to a subpoena duces tecum the court concludes that exhibit 26-r does not lack foundation the documents are business records some bear petitioner’s signature or initials and are admissible the court concludes that the documents are complete petitioner’s remaining arguments are meritless accordingly exhibit 26-r is admissible other duties as the president of employer president may require from time to time with the understanding that i employee will devote his her utmost knowledge and best skill to the performance of his her duties ii employee will devote his her full business time to the rendition of such services and iii employee will not engage in any other gainful occupation which requires his her personal attention without prior consent of the president at-will employment employee and employer understand and expressly agree that employee’s employment may be terminated by employer or by employee at any time with or without notice and with or without cause employee and employer expressly agree that this provision is intended by employee and by employer to be the complete and final expression of their understanding regarding the terms and conditions under which employee’s employment may be terminated employee and employer further understand and agree that no representation contrary to this provision is valid and that this provision may not be augmented contradicted or modified in any way except by a writing signed by employee and by the president personnel policies and procedures the employer shall have the authority to establish from time to time personnel policies and procedures to be followed by its employees employee agrees to comply with the policies and procedures of the employer to the extent any provisions in employer’s personnel policies and procedures differ with the terms of this agreement the terms of this agreement shall apply in no case shall any personnel policies or procedures be deemed to contradict the at-will employment provision contained in paragraph of this agreement commission plan employee is employed by employer to engage in the sale of computer-related equipment and computer service contracts employee will not engage in the actual provision of technical services under the service contracts that employee will sell employee will be paid on a commission basis pursuant to the following commission plan draw during the first four months of employment under this agreement employee will receive a non-recoverable draw on commission in the amount of dollar_figure per month draw in months five and six employee will receive a non- recoverable monthly draw of dollar_figure subsequent to the 6th month draw will be recoverable month to month which amount shall be paid in biweekly installments during the course of employer’s regular payroll periods draw record employer shall maintain a record of all draws taken by employee for the purposes of recouping draws from commissions as they are earned by employee draw record monthly gross_income calculations at or around the 15th day of each month employer shall determine the amount of gross_profit on paid invoices generated from employee’s sales in the previous calendar month employee will be allocated a commission amount equal to of such gross_profit amount gross commission recoupment of draws after employer determines employee’s gross commission employer shall deduct from such gross commission all amounts due and owing to the employer for draws taken by employee net commission any balance remaining after the deduction of the draws and other applicable payroll deductions from the gross commission shall be paid to employee at the commission payroll_period net commission draws exceeding gross commission if employee’s draws as reflected in the draw record exceed employee’s gross commission employee agrees that employer shall be entitled to deduct as much of the amount due in draws from the gross commission as possible in addition employee agrees that any balance remaining in employee’s draw record will be carried over into subsequent months until employee’s gross commission has satisfied such balance unauthorized expenses employees will not be entitled to reimbursement for expenses that are not previously authorized in writing by the president of employer fringe_benefits health insurance the employer shall provide health insurance pursuant to the existing company health insurance plan automobile employee shall at his her own expense procure an automobile for any use in traveling and making calls on clients and prospective clients employee agrees to indemnify and hold employer harmless from any claims arising out of or relating in any way to the operation or use of that automobile by employee furthermore employee shall at all times during the term of his her employment keep in full force and effect at his her sole expense a policy of automobile insurance on each automobile used by him her at any time to carry out any of the duties of his her employment reproduced literally petitioner did not enroll in tig’s medical plan petitioner his girlfriend kathleen santoni ms santoni and their two minor children were covered by ms santoni’s costco medical insurance petitioner did not participate in tig’s sec_401 plan petitioner listed his address on his form_1040 u s individual_income_tax_return as erlanger street san diego ca san diego address on his form_1040 4a handwritten notation to this provision added a vice president or the before president 5petitioner in the joint stipulation objected to the admission into evidence of his federal_income_tax return because of the non-redaction of his and third parties’ social continued schedule c profit or loss from business petitioner listed consultant as his principal business or profession and colvin business services ii as the name of his business petitioner reported his gross_receipts or sales as dollar_figure and did not check the box on line of his schedule c to indicate that the income was reported on a form_w-2 wage and tax statement that had the statutory_employee box checked on petitioner’s form_w-2 tig did not check the box on line to indicate that petitioner was a statutory_employee petitioner claimed a total of dollar_figure in expenses and costs of goods sold petitioner’s schedule c indicated a net_loss of dollar_figure petitioner owned two vehicles a volkswagen cabriolet and a honda accord he claimed a car and truck expense of dollar_figure on schedule c of his form_1040 on schedule c part continued security numbers as well as the full names of his minor children and phone numbers petitioner also objected to the admission into evidence of his and federal_income_tax returns on the same grounds and relevancy although the court on date proposed amendments to its rules_of_practice and procedure that would provide in rule for the redaction of social_security numbers and minor children’s names the proposed amendments have not yet been adopted further petitioner has not filed a motion to redact the social_security numbers and minor children’s names or to seal that portion of the record the court concludes that petitioner’s and federal_income_tax returns are admissible in their current form 6petitioner’s total expenses of dollar_figure consisted of dollar_figure in general_expenses dollar_figure in cost_of_goods_sold and dollar_figure for business use of his home iv information on your vehicle petitioner did not complete the section and indicated see stmt petitioner attached a schedule c multiple auto statement under the heading vehicle petitioner listed business miles of big_number under the heading vehicle petitioner listed business miles of big_number for petitioner claimed a schedule c interest_deduction on a loan he entered into with his mother rhoda colvin in the amount of dollar_figure respondent disallowed the entire deduction petitioner presented as substantiation a photocopy of the front of a check issued to his mother in the amount of dollar_figure a handwritten notation on the memo line of the check indicated that the check was for loan repayment other handwritten notations on the top of the check were loan pay int mar mtg and also honda ref dollar_figure toward glc loan of dollar_figure petitioner also claimed as a schedule c deduction dollar_figure in fees he allegedly paid to his mother for accounting services tax preparation and representation petitioner’s and federal tax returns indicate that they were prepared by his mother petitioner presented as substantiation an invoice in the amount of dollar_figure from colvin business services a business conducted by petitioner’s mother to colvin business services ii petitioner’s business the invoice dated date reflects that petitioner paid the invoice with check no on date petitioner’s original bank statements were apparently lost somehow by either petitioner or respondent during the tax examination in lieu of these petitioner presented a self-created computerized register report which petitioner testified is a check register notably however the register report does not reflect check no 6718's ever clearing petitioner’s bank account the court asked petitioner whether the register report included all your checks petitioner’s answer was yes sir anything hitting my bank account during the taxable_year checks numbered and are shown in the register report as cleared on june and date respectively but check no is never mentioned in addition petitioner claimed a schedule c deduction for legal fees and costs in the amount of dollar_figure the parties stipulated as to that item that the only issue still in contention is petitioner’s legal fees of dollar_figure for the case smyth v daou sys inc no 97-cv-02013 s d cal filed date petitioner presented as substantiation a document specifying the amount of the award he received a form_w-2 characterizing the settlement as a bonus the accompanying check from daou systems for dollar_figure dollar_figure less withholding taxes of dollar_figure payable to his attorney michael conger mr conger 7petitioner was employed by daou systems as a senior network systems engineer project manager from date to date petitioner conceded that he was not a statutory_employee as well as his attorney’s statement detailing the expenses and fees incurred and some court documents petitioner claimed on schedule c dollar_figure for cost_of_goods_sold cgs the notice_of_deficiency disallowed dollar_figure of petitioner’s claimed cgs petitioner’s cgs consisted of dollar_figure of computer hardware and dollar_figure of computer_software petitioner provided substantiation for dollar_figure in computer_software receipts and was allowed a software cgs for that amount petitioner’s register report listed computer hardware items and the dates they were purchased which respondent considered when he allowed dollar_figure of petitioner’s claimed hardware items cgs respondent disallowed the balance of the claimed cgs for lack of substantiation and because the items were allegedly used as capital assets and not inventory on his form_1040 petitioner used his san diego address on hi sec_2001 and sec_2002 form sec_1040 petitioner listed candle ridge trail georgetown tx georgetown texas address as his address form_872 consent to extend the time to assess tax for petitioner’s taxable_year was signed by petitioner on 8the cursory revenue agent’s report does not clearly identify which hardware items were disallowed based on the total dollar amount disallowed of dollar_figure dollar_figure total cgs disallowance minus dollar_figure software disallowance it appears the items were 16mb flash for dollar_figure floppy drive for dollar_figure ram zipdrive for dollar_figure and a 56k modem for dollar_figure date and by respondent on date on the designated space for the taxpayer’s address on form_872 petitioner’s georgetown texas address is typed however on one of the copies of this form which was produced by respondent from his records in digital cd format there is a photocopy of a post-it note in the middle with the handwritten notation w muirwood dr phoenix az new address muirwood phoenix address it is not clear from the record when the handwritten notation was added respondent concedes that the record does not indicate how the internal_revenue_service irs was informed of the new address on date respondent received petitioner’s form_2688 application_for additional extension of time to file u s individual_income_tax_return for taxable_year that had listed as his address south creek drive round rock tx round rock texas address petitioner also listed the round rock texas address as his address on his earlier filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return and on his form_1040 which was mailed on date and received by respondent on date previously respondent had issued a notice_of_deficiency on date for petitioner’s taxable_year showing a deficiency of dollar_figure the record reflects that the notice_of_deficiency was sent to four separate addresses one notice_of_deficiency was addressed to gary l colvin west muirwood drive phoenix az a second similar notice was addressed to gary l colvin unit south creek drive round rock tx dollar_figure a third notice_of_deficiency was addressed to gary l colvin candle ridge trail georgetown tx dollar_figure a fourth notice_of_deficiency was addressed to gary l colvin erlanger street san diego ca dollar_figure all four copies of the notice_of_deficiency were returned to the irs as unclaimed 9the certified envelope containing that notice_of_deficiency had notations reflecting that the u s postal service attempted to deliver the notice to petitioner on june june and had returned the undelivered envelope to the irs on date the envelope also bore stamps of unclaimed internal_revenue_service received jul and day unit laguna niguel 10the certified envelope containing that notice_of_deficiency had a line through the address and bore stamps providing internal_revenue_service received jul and day unit laguna niguel 11the certified envelope containing that notice_of_deficiency had a line through the address notations reflecting that the u s postal service attempted to deliver for a second time the notice to petitioner on date the undeliverable envelope was returned to the irs on date and bore stamps providing internal_revenue_service received aug and day unit laguna niguel 12the certified envelope containing this notice_of_deficiency had a handwritten notation of 2nd return reflecting that the u s postal service attempted to deliver the notice to petitioner on at least one occasion and bore stamps of returned to sender with attempted not known checked internal_revenue_service received jun and day unit laguna niguel petitioner’s request for a copy of the notice_of_deficiency from the irs was received by the taxpayer_advocate_service tas on date a copy of the notice_of_deficiency was provided by the tas in laguna niguel california and was attached to a letter to petitioner dated date the letter was addressed to petitioner’s round rock texas address petitioner petitioned timely this court on date petitioner stated on the petition his requests for relief and his supporting reasons as follows deductions taken for employee mileage allowable as a schedule a deduction deductions taken for business mileage allowable as a schedule c deduction legal fees and costs are allowable as a deductible sic under sec_212 sec_212 sec_216 and sec_262 further commissioner acted in violation of multiple sections of title_26 usc as well as its own i r c when it deliberately failed to complete its audit of petitioner’s tax_return deliberately failed to consider any of the documents petitioner timely submitted to substantiate his personal employee and business deductions deliberately sent audit correspondence to an address it knew was improper so as to prevent petitioner from exercising his right to an administrative appeal hearing deliberately sent the statutory 90-day notice to an address it knew it was improper thereby denying petitioner proper notice of the alleged deficiency and falsified documents to make it appear notice was proper i burden_of_proof opinion as a general_rule the commissioner’s determination of a taxpayer’s liability is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has inter alia complied with substantiation requirements pursuant to the internal_revenue_code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 in the instant case petitioner failed to comply with substantiation requirements and did not present credible_evidence at trial petitioner’s original bank statements were apparently lost during the tax examination however petitioner’s lack of substantiation and failure to present credible_evidence were pervasive accordingly the burden_of_proof remains on petitioner ii mailing of notice_of_deficiency petitioner argues that this court lacks jurisdiction the two requirements for this court’s jurisdiction in a deficiency case are a valid notice_of_deficiency issued by the commissioner and a timely filed petition by the taxpayer 81_tc_42 because petitioner filed his petition on time the only jurisdictional issue is the validity of the notice_of_deficiency the purpose of the mailing under sec_6212 is to provide the taxpayer with notice that a deficiency has been determined against him or her and to provide the taxpayer with an opportunity to petition this court to challenge the commissioner’s determinationdollar_figure id pincite when a taxpayer receives actual notice of a deficiency and does not suffer prejudicial delay in filing timely a petition with this court the notice_of_deficiency even though incorrectly addressed is valid under sec_6212dollar_figure estate of greenwood v 13petitioner contends that 547_us_220 ruled that the government could not rely solely on an unclaimed certified letter for properly notifying a taxpayer of claimed tax_liabilities petitioner’s contention is mistaken and jones v flowers supra is not applicable to petitioner’s case jones v flowers supra held that according to the fourteenth amendment due process clause the state of arkansas should have taken additional reasonable steps to notify the petitioner of a tax sale of his house after a certified letter was returned unclaimed notably mr jones did not learn of the tax sale until after the sale had occurred whereas in the instant case petitioner obtained a copy of the notice_of_deficiency before the expiration of the 90-day filing period and filed a timely petition 14petitioner alleges that the notice_of_deficiency sent to his round rock texas address was addressed erroneously petitioner alleges that because respondent placed unit before south creek drive in addressing the notice_of_deficiency this caused the us postal service to process the letter as one destined to be delivered to a private mailbox or ‘pmb’ contained within a commercial facility such as a mailboxes etc postnet postal annex and pakmail not the apartment petitioner resided at reproduced literally petitioner asserts that as a result of the misaddressing by respondent the notice_of_deficiency was returned to respondent petitioner also asserts that respondent committed criminal continued commissioner tcmemo_2003_98 citing 235_f3d_886 4th cir affg tcmemo_1996_256 estate of biskis v commissioner tcmemo_2001_94 estate of citrino v commissioner t c memo petitioner had actual notice of the deficiency as he requested and received a copy of the notice_of_deficiency from the irs tas petitioner filed a petition that was timely and therefore did not suffer prejudicial delay accordingly the court concludes that the notice_of_deficiency is valid and this court has jurisdiction iii statutory_employee a general rules a statutory_employee may properly reflect business income and expenses in full on schedule c of form_1040 and thereby avoid the schedule a itemized_deductions limitations on the deduction of employee business_expenses and the phaseout of continued obstruction of justice by intentionally misaddressing the notice_of_deficiency sent to the round rock texas address the court concludes that these allegations are unfounded frivolous and meritless if anything the evidence indicates that respondent by sending four differently addressed notices of deficiency was very interested in ensuring that petitioner received the notice_of_deficiency additionally petitioner alleges that he did not receive a complete copy of the notice_of_deficiency until months after filing his petition however petitioner attached a complete copy of the notice_of_deficiency to his filed petition itemized deductionsdollar_figure see prouty v commissioner tcmemo_2002_175 citing revrul_90_93 c b an individual qualifies as a statutory_employee pursuant to sec_3121 only if such individual is not a common_law_employee pursuant to sec_3121 117_tc_263 sec_3121 defines employee in pertinent part as follows any officer of a corporation or any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee or any individual other than an individual who is an employee under paragraph or who performs services for remuneration for any person-- d as a traveling or city salesman other than as an agent-driver or commission- driver engaged upon a full-time basis in the solicitation on behalf of and the transmission to his principal except for side-line sales activities on behalf of some other person of orders from wholesalers retailers contractors or operators of hotels restaurants or other similar establishments for merchandise for resale or supplies for use in their business operations 15generally an employee may deduct unreimbursed employment expenses on schedule a subject_to an overall 2-percent of adjusted_gross_income limitation see sec_62 sec_67 a statutory_employee is not an employee for purposes of sec_62 see sec_3121 prouty v commissioner tcmemo_2002_175 as the court concludes infra that petitioner is not a statutory_employee petitioner’s expenses are subject_to this overall 2-percent of adjusted_gross_income limitation if the contract_of_service contemplates that substantially_all of such services are to be performed personally by such individual except that an individual shall not be included in the term employee under the provisions of this paragraph if such individual has a substantial investment in facilities used in connection with the performance of such services other than in facilities for transportation or if the services are in the nature of a single transaction not part of a continuing relationship with the person for whom the services are performed as an individual qualifies as a statutory_employee only if the individual is not a common_law_employee the court will initially determine whether petitioner was a common_law_employee of tig b common_law_employee whether an individual is an independent_contractor or common_law_employee is a question of fact weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir in the fifth circuit to which this case would normally be appealable doubtful questions should be resolved in favor of employment 900_f2d_49 5th cir generally petitioner has the burden of proving error in respondent’s notice_of_deficiency determination that he was a common_law_employee see rule a 89_tc_225 affd 862_f2d_751 9th cir however respondent conceded on brief that he bears the burden_of_proof on the statutory_employee issue because it constitutes a new_matter under rule dollar_figure in determining whether a worker is a common_law_employee or an independent_contractor the court generally considers the degree of control exercised by the principal which party invests in work facilities used by the individual the opportunity of the individual for profit or loss whether the principal can discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship the relationship the parties believed they were creating and the provision of employee_benefits see ewens miller inc v commissioner supra pincite weber v commissioner supra pincite profl executive leasing inc v commissioner supra pincite 64_tc_974 cole v commissioner tcmemo_2006_44 all of the facts and circumstances of each case are considered and no single factor is dispositive ewens miller inc v commissioner supra pincite degree of control the right of the principal to exercise control_over the agent whether or not the principal does so is the crucial 16respondent conceded that he bears the burden_of_proof pursuant to rule because the issue of petitioner’s status as a statutory_employee of tig is a new_matter since the notice_of_deficiency frames the issue of petitioner’s schedule c expenses from the perspective of substantiation test for the employer-employee relationship weber v commissioner supra pincite the employment relationship exists when the principal retains the right to direct the manner in which the work is done and to control the methods used in doing the work and to control the details and means by which the desired result is accomplished 55_tc_142 in order to obtain the requisite degree of control the alleged employer need not ‘stand over the employee and direct every move that he makes ’ simpson v commissioner supra pincite citing atl coast life ins col v united_states 76_fsupp_627 e d s c in fact the employer need not set the employee’s hours workers who set their own hours are not necessarily independent contractors ewens miller inc v commissioner supra pincite in his argument that petitioner was a common_law_employee respondent relies predominately on the employment agreement and the tig employee handbook manual employee manual respondent contends that tig controlled the details of petitioner’s work because the employment agreement provides that the employee shall perform such duties as are customarily performed by an account executive and such other duties as the president of employer may require from time to time respondent then asserts based on the employee manual that such duties include tig’s requirement that petitioner attend weekly meetings tig prescribed appropriate dress for petitioner tig specified how its telephones software and company vehicles were to be used respondent also presented as evidence a written warning notice from mr rasmussen petitioner’s supervisor that reprimanded petitioner for argumentative comments made during a lunch-n- learn session with a vendor of tig petitioner contends that he set his own work hours and sales territory defined the manner in which he performed his tasks worked principally from home and was not required to utilize tig’s support staff or attend routine meetings other than his own testimony petitioner did not provide any substantiation of these facts the court concludes that respondent has met his burden_of_proof as to the degree of control that tig exercised over petitioner the documentary_evidence that respondent presented indicates that tig had the right to control whether or not exercised how petitioner performed his work this is particularly exemplified by the written warning notice issued by mr rasmussen and the employment history it recites accordingly this crucial factor weighs in favor of employee status investment in facilities the fact that a worker provides his or her own tools or owns a vehicle that is utilized for work is indicative of independent_contractor status id pincite citing breaux daigle inc v united_states f 2d pincite additionally maintenance of a home_office is consistent with independent_contractor status although alone it does not constitute sufficient basis for a finding of independent_contractor status lewis v commissioner tcmemo_1993_635 petitioner owned two vehicles and claimed he utilized both for work purposes for although the extent of such use is disputed the employment agreement provided that petitioner was to maintain motor_vehicle insurance at all times and that all other related expenses were his responsibility the record reflects that petitioner worked at least part-time from home petitioner claimed as a schedule c deduction dollar_figure for business use of his home which respondent allowed accordingly the court concludes that this factor tends to weigh in favor of independent_contractor status opportunity for profit or loss compensation on a commission basis is entirely consistent with an employer-employee relationship tex carbonate co v phinney 307_f2d_289 5th cir 186_f2d_943 4th cir while petitioner could have conceivably suffered some loss as a result of his sales activity for tig he may still be an employee under the common_law test if his risk of loss was negligible see lewis v commissioner supra petitioner worked for tig for approximately months in petitioner was paid a nonrecoverable draw in the amount of dollar_figure for the first months and then dollar_figure for the fifth and sixth months thereafter petitioner’s draw was recoverable against his sales commission on a month-to-month basis in petitioner was entitled to a nonrecoverable draw for the entire period he worked therefore petitioner’s risk of loss was negligible if not nil the court concludes that this factor weighs in favor of an employer-employee relationship right to discharge employers typically have the power to terminate employees at will ellison v commissioner supra pincite the employment agreement provided that tig could terminate petitioner at will with or without cause or notice notably tig exercised its termination right accordingly the court concludes that this factor weighs in favor of an employer-employee relationship integral part of business petitioner contends that he was not an integral part of tig’s business petitioner claims that tig was a diverse company with separate divisions that sold the following services computer hardware office furnishings office supplies outside help-desk functions and application service processing petitioner further asserts that tig performed computer training and installed networking cable and telephone systems as a result petitioner argues that he was not a key connection with customers only one of many resources available to them and was therefore not an integral part of tig’s business however the fact that tig had several separate divisions does not affect the analysis of whether petitioner’s services were integral to tig petitioner’s services could have been integral to the division in which he worked which would indicate that petitioner was an employee see ewens miller inc v commissioner t c pincite respondent was silent on the issue the court concludes that this factor is neutral and indicates neither independent_contractor status nor employee status permanency of the relationship a transitory work relationship may weigh in favor of independent_contractor status ewens miller inc v commissioner supra pincite citing 161_f3d_299 5th cir the principal’s right to discharge the worker and the worker’s right to quit at any time is an important factor id petitioner’s position at tig was for renewable 1-year terms it was also at will and terminable by either party at any time with or without cause or notice and petitioner was in fact terminated the court concludes that petitioner’s position was transitory as he worked for tig for less than monthsdollar_figure accordingly this factor weighs in favor of independent_contractor status relationship the parties thought they created the offer and employment agreement refer to workers such as petitioner as employees and to tig as the employer notably tig did not check the box on line of petitioner’s form_w-2 indicating that he was a statutory_employee it is evident that for taxable_year tig thought of petitioner as an employee based on the employment agreement and that tig treated petitioner as a common_law_employee based on forms w-2 and w-4 employee’s withholding allowance certificatedollar_figure thus the court concludes that petitioner and tig intended to create an employer- employee relationship provision of employee_benefits the offer and employment agreement provide that tig employees are eligible to participate in a health insurance plan 17petitioner was terminated on date 18respondent argued on brief that tig had not checked petitioner’s form_w-2 for indicating that he was a statutory_employee in fact the tig form_w-2 for that is attached to petitioner’s stipulated federal tax_return does bear an x in the block on line indicating that for tig’s form_w-2 treated petitioner as a statutory_employee inexplicably the copy of the tig form_w-2 for attached to exhibit 26-r which was also stipulated seems identical to the copy of this form attached to petitioner’ sec_2001 federal tax_return but does not contain the x in the block on line indicating a statutory_employee and a sec_401 plan these are benefits that are typically provided to employees rather than independent contracts see weber v commissioner t c pincite although petitioner did not participate in tig’s health insurance plan because he was covered by his girlfriend’s health insurance and did not participate in tig’s sec_401 plan the benefits were available to him if needed see id accordingly this factor tends to weigh in favor of employee status conclusion the relationship between petitioner and tig had aspects that were characteristic of an employer and employee relationship and others characteristic of a principal and independent_contractor relationship after weighing the above factors the court concludes that petitioner was a common_law_employee of tig for the taxable_year petitioner was a common_law_employee of daou systems during his employment from date to date as a result the settlement he received from daou systems in is related to his common_law employment petitioner claims to have conducted a computer assembly and consulting business computer consulting forum company in as discussed infra petitioner’s lack of gross_sales as well as lack of substantiation leads the court to conclude otherwise c statutory_employee as the court has concluded that petitioner was a common_law_employee of tig for taxable_year petitioner is precluded from being a statutory_employee pursuant to sec_3121 accordingly petitioner is not entitled to deduct expenses on schedule c iv petitioner’s deductions in light of the court’s conclusion that petitioner is not entitled to deduct expenses on schedule c the court must now decide whether petitioner is entitled to deduct expenses_incurred in connection with his employment on schedule a see sec_67 a schedule a deductions an individual performing services as an employee may deduct miscellaneous_itemized_deductions incurred in the performance of services as an employee only to the extent such expenses exceed percent of the individual’s adjusted_gross_income sec_67 b general deduction rules deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions 503_us_79 292_us_435 taxpayers must maintain records relating to their income and expenses and must prove their entitlement to all claimed deductions credits and expenses in controversy see sec_6001 rule a pursuant to sec_162 a taxpayer is entitled to deduct all of the ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the deduction for an employed individual’s unreimbursed business_expenses under sec_162 is claimed on form_2106 employee business_expenses and included in the miscellaneous_itemized_deductions taken on form_1040 schedule a expenses_incurred in the performance of services as an employee are to be reported and memorialized as required by the regulations promulgated under sec_162 see sec_1_162-17 income_tax regs the taxpayer bears the burden of proving that the claimed expenses were ordinary and necessary according to sec_162 the employee must show the relationship between the expenditures and the employment see evans v commissioner tcmemo_1974_267 affd in part revd in part 557_f2d_1095 5th cir in certain instances the taxpayer must meet specific substantiation requirements in addition to the requirements of sec_162 see sec_274 generally a claimed expense other than those subjected to heightened scrutiny under sec_274 may be deductible even where the taxpayer is unable to fully substantiate it if there is an evidentiary basis for doing so 39_f2d_540 2d cir 85_tc_731 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to make as close an approximation of the allowable expense as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra c automobile mileage pursuant to sec_162 expenses relating to the use of an automobile that a taxpayer pays or incurs while commuting between the taxpayer’s residence and the taxpayer’s place of business or employment are not deductible because such expenses are personal and not business_expenses sec_1_162-2 income_tax regs automobile mileage deductions are also subject_to the strict substantiation requirements of sec_274 where petitioner shows that his automobile expenses satisfy the requirements of sec_162 but fails to establish that his records satisfy the heightened substantiation requirements of sec_274 the expenses will not be allowable sec_274 applies to any traveling expense including meals_and_lodging away from home entertainment amusement and recreational expenses or the use of listed_property as defined in sec_280f including personal computers and passenger automobiles to deduct such expenses the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use which includes mileage in the case of automobiles the time and place of the travel entertainment or use its business_purpose and in the case of entertainment the business relationship to the taxpayer of each expenditure or use sec_274 to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date in lieu of substantiating the actual amount of any expenditure relating to the business use of a passenger_automobile a taxpayer may use a standard mileage rate as established by the irs see sec_1_274-5 income_tax regs the standard mileage rate is to be multiplied by the number of business miles traveled the use of the standard mileage rate establishes only the amount deemed expended with respect to the business use of a passenger_automobile id the taxpayer must still establish the amount ie business mileage the time and the business_purpose of each use id petitioner claimed a car and truck deduction of dollar_figure on his schedule c respondent allowed only dollar_figure of the claimed deduction at trial petitioner produced little additional documentation petitioner was unable to identify which of his two vehicles the volkswagen or the honda was vehicle on his schedule c petitioner explained that he arrived at his total mileage figure of big_number by estimation based on his fuel expenditures_for taxable_year divided by the average miles per gallon for his two vehiclesdollar_figure petitioner has failed to meet 19petitioner claims that he spent dollar_figure on gasoline octane in petitioner determined from unspecified public records the average price of gasoline in california for to be between dollar_figure and dollar_figure per gallon petitioner then determined that the average miles per gallon combining street and highway for his two cars was between and miles petitioner took his total gas expense divided it by the average cost of gas per gallon and then multiplied it by the average miles per gallon of his two cars which came to approximately big_number miles traveled petitioner then testified that he assigned approximately big_number miles to personal_use and approximately big_number to business-related use petitioner was required to use a standard mileage rate established by the irs in lieu of establishing the actual amount of his expenditure see sec_1_274-5 income_tax regs the business standard mileage rate for the taxable_year wa sec_32 cents per mile revproc_99_38 1999_2_cb_525 continued the substantiation requirements of sec_274 to establish his automobile mileage accordingly petitioner is allowed a miscellaneous itemized schedule a deduction in the amount of dollar_figure subject_to the overall 2-percent of adjusted_gross_income limitation d loan interest pursuant to sec_163 interest is deductible however personal_interest generally is not deductible sec_163 debt arrangements between family members are subject_to a high level of scrutiny zohoury v commissioner tcmemo_1983_597 the following factors are used to scrutinize intrafamily loans whether a specific rate of interest is charged to the taxpayer for_the_use_of the money whether there is a specific date for repayment whether there is a written instrument evidencing the debt whether there is a legitimate purpose for obtaining the loan whether the taxpayer intended to repay the debt whether the relative receiving the payments on the loan was impecunious and whether the loan has economic_substance id continued petitioner’s big_number claimed business miles multiplied by the business standard mileage rate of cents totals dollar_figure see id secs dollar_figure and c b pincite the court concludes that petitioner’s calculations do not comply with revproc_99_38 1999_2_cb_525 petitioner claimed dollar_figure in interest_expenses on his schedule c for respondent disallowed the entire deduction petitioner’s only substantiation was a copy of a check he had issued to his mother in the amount of dollar_figure notations on the check indicate that the dollar_figure was to be put towards numerous uses including loan payment and interest in the amount of dollar_figure petitioner’s date mortgage in the amount of dollar_figure and a car loan in the amount of dollar_figure at trial petitioner testified that he was unsure how much of the dollar_figure check constituted interest notably petitioner did not have a written loan agreement the loan was based on an oral agreement petitioner’s mother kept records relating to the loan in a written journal those records indicate that petitioner was not held to a strict repayment schedule and that the interest rate fluctuated petitioner has failed to satisfy the requirements to deduct interest on an intrafamily loan accordingly the court sustains respondent’s determination on this issue e accounting fees petitioner claimed dollar_figure in fees he allegedly paid to his mother for accounting services tax preparation and representation on his form_1040 schedule c respondent disallowed the entire deduction the only substantiation petitioner offered was an invoice from his mother’s business that indicated petitioner paid dollar_figure for her services the invoice specifically referenced payment by check no which apparently never cleared petitioner’s bank account petitioner has failed to substantiate his claimed accounting tax preparation and representation fees accordingly the court sustains respondent on this issue petitioner is not entitled to a deduction for accounting fees f cost_of_goods_sold the cost of goods purchased for resale with proper adjustment for opening and closing inventories is deducted from gross_sales in computing gross_income sec_1_162-1 income_tax regs a taxpayer may also deduct the cost of supplies and materials consumed in the operation of his or her business during the taxable_year see sec_1_162-3 income_tax regs petitioner claimed on schedule c dollar_figure for cgs respondent disallowed dollar_figure of petitioner’s cgs petitioner asserted that he purchased the items constituting his cgs for use in his sales activity for tig and then provided substantiation for dollar_figure in computer softwaredollar_figure the remaining items listed as his cgs were allegedly used in his computer assembly and consulting business computer consulting forum company petitioner claimed to have 20petitioner contended that he purchased a palm pilot which he used for appointments that were related to his business petitioner further testified that the palm pilot actually got run over by a car and flattened so it was a total loss that year assembled and sold some computers at cost during the taxable_year although he failed to provide substantiation notably petitioner’s federal tax_return did not report any gross_receipts from the alleged sales the regulations promulgated under sec_162 clearly provide that cgs is deductible from gross_sales petitioner did not report any gross_sales from his computer assembly business petitioner failed to substantiate the cost of materials_and_supplies allegedly used in his computer assembly business further petitioner’s testimony established that he purchased items he believed were cgs such as the palm pilot for use not for resale petitioner has failed to substantiate the cgs disallowed by respondent accordingly the court sustains respondent on this issue petitioner is entitled to dollar_figure in cgs for taxable_year g legal fees generally legal fees are deductible on a schedule c only if the matter with respect to which the fees were incurred originated in the taxpayer’s trade_or_business and only if the claim is sufficiently connected to that business test v commissioner tcmemo_2000_362 citing 372_us_39 affd 49_fedappx_96 9th cir expenses not incurred_in_a_trade_or_business activity but in the production_or_collection_of_income are deductible only as miscellaneous_itemized_deductions on schedule a see sec_67 sec_212 test v commissioner supra it is well established that even though a taxpayer’s employee status may be regarded as a trade_or_business legal fees stemming from a taxpayer’s employee status are not deductible in computing adjusted_gross_income but are to be treated as miscellaneous_itemized_deductions test v commissioner supra the case smyth v daou systems inc no 97-cv-02013 s d cal filed date is related to petitioner’s former employment with daou systems as a result of the litigation petitioner recovered a total of dollar_figure from daou systems which was subject_to_withholding the net amount of dollar_figure was actually paid to petitioner’s attorney mr conger who deducted his legal fees of dollar_figure and paid the remainder to petitioner the court concludes that petitioner is entitled to deduct dollar_figure as a miscellaneous itemized expense on schedule a subject_to the overall 2-percent of adjusted_gross_income limitation the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing and concessions by both parties decision will be entered under rule
